                       Case 3:20-cv-00666-RS Document 48 Filed 02/12/21 Page 1 of 4


            1    GIBSON, DUNN & CRUTCHER LLP                 OUTTEN & GOLDEN LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557              JAHAN SAGAFI, SBN 224887
            2      jlipshutz@gibsondunn.com                   jsagafi@outtengolden.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921                MOIRA HEIGES-GOEPFERT, SBN 326861
                 Telephone:    415.393.8200                   mhg@outtengolden.com
            4    Facsimile:    415.393.8306                  MOLLY FRANDSEN, SBN 320094
                                                              mfrandsen@outtengolden.com
            5    THEANE EVANGELIS, SBN 243570                One California Street, 12th Floor
                   tevangelis@gibsondunn.com                 San Francisco, CA 94111
            6    MICHAEL HOLECEK, SBN 281034                 Telephone: 415.638.8800
                   mholecek@gibsondunn.com
            7    333 South Grand Avenue                      Facsimile: 415.638.8810
                 Los Angeles, CA 90071-3197
            8    Telephone:    213.229.7000                  GIBBS LAW GROUP LLP
                 Facsimile:    213.229.7520                  STEVEN M. TINDALL, SBN 187862
            9                                                  smt@classlawgroup.com
                                                             AARON BLUMENTHAL, SBN 310605
          10     Attorneys for Defendant DOORDASH, INC.
                                                               ab@classlawgroup.com
          11                                                 505 14th Street, Suite 1110
                                                             Oakland, CA 94612
          12                                                 Telephone: 510.350.9700
                                                             Facsimile:    510.350.9701
          13
                                                            Attorneys for PLAINTIFFS CLIFFORD LINN,
          14
                                                            BAXTER GIPSON, JOHN GREGORIO and the
          15                                                Proposed Class

          16
                                            UNITED STATES DISTRICT COURT
          17
                                         NORTHERN DISTRICT OF CALIFORNIA
          18
                                                  SAN FRANCISCO DIVISION
          19

          20
                 CLIFFORD LINN, BAXTER GIPSON,                 CASE NO. 3:20-cv-00666-RS
          21     JOHN GREGORIO, and all others similarly
                 situated,                                     JOINT STIPULATION OF VOLUNTARY
          22                                                   DISMISSAL
                                    Plaintiffs,
          23                                                   Action Filed: January 29, 2020
                       v.
          24                                                   Hon. Richard Seeborg
                 DOORDASH, INC.,
          25
                                    Defendant.
          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                           JOINT STIPULATION OF VOLUNTARY DISMISSAL
                                                     CASE NO. 3:20-CV-00666-RS
                        Case 3:20-cv-00666-RS Document 48 Filed 02/12/21 Page 2 of 4


            1           The parties to the above-referenced action, acting through counsel and pursuant to Federal
            2    Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of this action with prejudice,
            3    with the parties to bear their own attorneys’ fees and costs.
            4

            5    Dated: February 12, 2021                      GIBSON, DUNN & CRUTCHER LLP
            6

            7                                                  By:               /s/ Joshua S. Lipshutz
            8                                                                    Joshua S. Lipshutz
            9

          10                                                   Attorneys for Defendant DOORDASH, INC.
          11

          12
                 Dated: February 12, 2021                      OUTTEN & GOLDEN LLP
          13

          14
                                                               By:                /s/ Jahan Sagafi
          15
                                                                                    Jahan Sagafi
          16

          17
                                                               GIBBS LAW GROUP LLP
          18

          19
                                                               By:               /s/ Steven M. Tindall
          20
                                                                                  Steven M. Tindall
          21

          22
                                                               Attorneys for Plaintiffs CLIFFORD LINN,
          23                                                   BAXTER GIPSON, JOHN GREGORIO and Proposed
                                                               Class
          24

          25

          26

          27

          28

Gibson, Dunn &                                                       2
Crutcher LLP
                                               JOINT STIPULATION OF VOLUNTARY DISMISSAL
                                                         CASE NO. 3:20-CV-00666-RS
                        Case 3:20-cv-00666-RS Document 48 Filed 02/12/21 Page 3 of 4


            1                                           ECF ATTESTATION
            2           I, Joshua Lipshutz, hereby attest that concurrence in the filing of this document has been
            3    obtained from the above signatories.
            4

            5    Dated: February 12, 2021                     GIBSON, DUNN & CRUTCHER LLP
            6

            7                                                 By:              /s/ Joshua S. Lipshutz
                                                                                   Joshua S. Lipshutz
            8

            9                                                 Attorneys for Defendant DOORDASH, INC.
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      3
Crutcher LLP
                                              JOINT STIPULATION OF VOLUNTARY DISMISSAL
                                                        CASE NO. 3:20-CV-00666-RS
                        Case 3:20-cv-00666-RS Document 48 Filed 02/12/21 Page 4 of 4


            1                                                PROOF OF SERVICE
            2           I, Kelly Ding, declare as follows:
            3           I am employed in the County of San Francisco, State of California; I am over the age of
            4    eighteen years and am not a party to this action; my business address is 555 Mission Street, Suite
                 3000, San Francisco, California 94105, in said County and State. On February 12, 2021, I served the
            5    following document(s):

            6           JOINT STIPULATION OF VOLUNTARY DISMISSAL
            7     On the parties stated below, by the following means of service:
            8
                          OUTTEN & GOLDEN LLP
            9             JAHAN SAGAFI, SBN 224887
                           jsagafi@outtengolden.com
          10              MOIRA HEIGES-GOEPFERT, SBN 326861
                           mhg@outtengolden.com
          11              MOLLY FRANDSEN, SBN 320094
          12               mfrandsen@outtengolden.com
                          One California Street, 12th Floor
          13              San Francisco, CA 94111

          14              GIBBS LAW GROUP LLP
                          STEVEN M. TINDALL, SBN 187862
          15                smt@classlawgroup.com
          16              AARON BLUMENTHAL, SBN 310605
                            ab@classlawgroup.com
          17              505 14th Street, Suite 1110
                          Oakland, CA 94612
          18

          19
                          BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On this date, I
          20
                           electronically uploaded a true and correct copy in Adobe “pdf” format the above-listed
          21               document(s) to the United States District Court’s Case Management and Electronic Case Filing
                           (CM/ECF) system. After the electronic filing of a document, service is deemed complete upon
          22               receipt of the Notice of Electronic Filing (“NEF”) by the registered CM/ECF users.
          23              (FEDERAL) I declare under penalty of perjury that the foregoing is true and correct.
          24

          25            Executed on February 12, 2021
                                                                                     /s/ Kelly Ding
          26                                                                        Kelly Ding
          27

          28

Gibson, Dunn &                                                     4
Crutcher LLP
                                              JOINT STIPULATION OF VOLUNTARY DISMISSAL
                                                        CASE NO. 3:20-CV-00666-RS
